Citation Nr: 1110817	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R. P.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from August 1978 to July 1983 and from November 2001 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified during a Board hearing, held by the undersigned, in April 2010.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, his claim for entitlement to service connection for a left knee disorder must be remanded for further development.  

In this case, the Veteran claims that his currently diagnosed left knee disorder originated during a period of inactive duty training (IADT).  In a September 2006 statement, the Veteran contended that he suffered a torn meniscus in his left knee during a 2-mile run, in two consecutive drill weekends, at the time of his physical training (PT) in July and August 2002.  He further stated that the injury was witnessed by his company commander, his company medic, and fellow soldiers.  

In support of his statement, the Veteran submitted a statement from his private provider, in which it was noted that he had treated the Veteran since August 2002, and that a surgical procedure was performed on the Veteran's left knee in September 2002.  The provider stated that the Veteran had left knee degenerative arthritis and patellofemoral joint deterioration (extensive).  The provider also asserted that the Veteran would not be able to continue with the physical demands of the Army National Guard.  See Statement, March 1, 2004.

During the Veteran's April 2010 Board hearing, he testified that, at the time of the first incident in July 2002, the officers present told him to "suck it up," and walk it off.  He stated that others in attendance thought it may have been a muscle pull, and that was the reason a record of treatment does not exist for this incident.  The Veteran's spouse, also present at the hearing, testified that, at the time of the injury, they were living together.  She was able to recall a day in July 2002 when the Veteran returned home following IADT complaining of the injury.  The Veteran testified that he tried the test a second time in August, without receiving treatment for his left knee in the interim, and that he failed the test a second time.  At that point, the Veteran's brother, who was in medical school, recommended that he see a doctor.  See Transcript, pp. 4, 5, 7.  

Following his hearing, the Veteran submitted an additional statement from T.P., M.D., received in May 2010, in which the physician noted that the Veteran's injury occurred during a 2-mile run as part of his Army National Guard PT.  The physician further recalled a telephone conversation with the Veteran in late July or August 2002 in which the Veteran related the details of the event.  He stated that he did not examine the Veteran at that time, but explained the possible injuries that may have occurred and that further medical evaluation was necessary.

Here, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Based on the evidence above, the Board finds that a VA examination is necessary in order to determine the Veteran's complete disability picture, to include an assessment of any current left knee disorder, and to determine whether a current, chronic left knee disorder originated in or is related to service, to include periods of IADT or ADT.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (noting that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, VA opinions must be requested.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should verify with the appropriate service department the specific dates of the Veteran's service in July and August 2002 and whether such service was active duty for training or inactive duty training.  

2.  The RO/AMC should obtain a VA opinion in the appropriate specialty with regard to the Veteran's claim for entitlement to service connection for a left knee disorder.  The examiner should note a review of the Veteran's claims file.  The Veteran's service treatment records (to include a fax from his private provider dated September 2002 stating that the Veteran was to be off duty as a result of his injury), private medical reports documenting the Veteran's injury beginning in August 2002, lay statements of record, to include the testimony of his spouse, and his April 2010 hearing testimony should be discussed within the context of the examiner's opinion.  

The examiner should address the following:

Whether it is at least as likely as not that any current chronic left knee disorder had its onset during active service or any period of active or inactive duty for training (ADT or IADT), or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion can be rendered without resorting to pure speculation, the examiner should explain why.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


